          Case 1:15-cv-02739-LAP Document 268 Filed 01/25/21 Page 1 of 1



          TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                                ______________________

                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                               January 25, 2021

Via ECF

The Honorable Loretta A. Preska,
    United States District for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

                Re:       Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                          YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et
                          al. v. Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton
                          Park”)

Dear Judge Preska:

                Pursuant to Local Rule 5.2, Rule 2(H) of the Individual Practices of this Court, and
Paragraph 13 of the stipulation and order governing the production and exchange of confidential
materials in this action (Petersen ECF No. 177; Eton Park ECF No. 124 the “Protective Order”),
Defendant the Argentine Republic (“the Republic”), together with Defendant YPF S.A. (“YPF”),
which joins in this letter, respectfully move for an order granting leave to file under seal
Defendants’ enclosed January 25, 2021 Opposition to Plaintiffs’ Categorical Assertion of Privilege
Over All Communications with Burford Capital and Exhibits 2 and 11 thereto (the “Exhibits”).

                 The Exhibits are excerpts of the transcripts of the October 29 deposition of
Burford Capital CEO Christopher Bogart and the November 4 and 5 deposition of Petersen’s Rule
30(b)(6) witness, Armando Betancor, that Plaintiffs have designated as confidential under the
Protective Order. The Republic and YPF seek leave to file these transcripts under seal and to
redact portions of their publicly-accessible Opposition that quote from the transcripts in light of
Plaintiffs’ designation.

                                                             Respectfully,

                                                             /s/ Thomas C. White

                                                             Thomas C. White




cc:    Counsel of Record
